Citation Nr: 0416791	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-30 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection or right shoulder 
disability.

2.  Entitlement to service connection for allergic reaction 
to penicillin.

3.  Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.

The appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has a shoulder disability.

2.  There is no medical evidence that the veteran currently 
has chronic disability manifested by an allergic reaction to 
penicillin.

3.  The veteran's upper back muscle strain in service was 
acute and transitory and a continuing disability was not then 
present.  No current back disorder is related to the 
veteran's service.  


CONCLUSIONS OF LAW

1.  The veteran does not have present a shoulder disability 
for which service connection can be granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran does not have present chronic disability 
manifested by an allergic reaction to penicillin for which 
service connection can be granted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  The veteran is not shown to have a back disorder, due to 
disease or injury, which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The record 
reflects that the relevant evidence in this case has been 
developed to the extent possible.  All referenced VA 
outpatient treatment records have been requested, and all 
available records have been obtained.  The RO has regularly 
undertaken efforts to assist him throughout the claims 
process by obtaining evidence necessary to substantiate his 
claim, to include affording him a comprehensive VA 
examination, which has been associated with the claim files.  
Neither the veteran nor his representative has identified 
additional relevant evidence that has not already been sought 
and associated with the claims files.  The Board does not 
know of any additional relevant evidence, which is available.  
The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that VA 
has fulfilled its obligation to assist him in the development 
of the relevant evidence.  

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In the present case, notice was 
given the veteran in a March 2002 letter prior to the rating 
action in August 2002.  He was advised of the applicable law 
and regulations in the September 2003 statement of the case.

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997).

Shoulder disability 

Factual Background

The veteran's service medical records are silent for 
complaints or findings of any shoulder disorder.  In August 
1954, the veteran was treated for complaints of pain between 
shoulder blades.  There was no apparent swelling.  The 
diagnosis was possible muscle strain.  The next day the pain 
had improved but was still present occasionally.  The 
remaining records are otherwise negative for pertinent 
complaints, findings, or treatment.  During the veteran's 
October 1955 separation examination clinical evaluation of 
upper extremities was normal and no significant defects or 
diagnoses were noted.  On the report of medical history the 
veteran denied symptoms associated with a painful or trick 
shoulder.  

During a VA general medical examination dated in July 1996, 
musculoskeletal examination was negative for complaints or 
findings related to either shoulder.  

VA outpatient treatment records dated from 1996 to 2002 
primarily show routine diabetic care and treatment for 
hypertension.  During VA examination in August 2002, the 
veteran's complaints were confined to his lower back with no 
complaints referable to either shoulder or the intrascapular 
area.

During a RO hearing in April 2003, the veteran testified that 
he hurt his back and shoulder while fighting a forest fire in 
service.  He was treated by a medic.  After service he was 
treated by private physicians, however those records are 
unavailable.  

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since July 1994, according 
to SSA criteria.  The primary diagnosis was diabetes mellitus 
and the secondary diagnosis was peripheral vascular disease.  
Medical records accompany the disability determination and 
consist of reports from both VA and non-VA medical sources.  

Analysis

The primary impediment to a grant of service connection for 
shoulder disability is the absence of medical evidence of a 
diagnosis.

Review of the veteran's service medical records reflects 
treatment for pain between the shoulder blades diagnosed as 
muscle strain; however, the records do not reveal any disease 
or injury specifically involving the either shoulder.  
Significantly, there was no reference to symptoms suggestive 
of a shoulder injury at service separation examination.  
Instead, clinical evaluation of the veteran was found normal.  
The veteran reported no pertinent complaints.  As such, the 
veteran's service medical records do not affirmatively 
establish that a shoulder disability had its onset during his 
military service.

The post-service medical records contain no current diagnosis 
of a shoulder disability, nor is there any competent opinion 
to indicate that the veteran had continuing symptomatology as 
a result of the muscle strain during service.

In making its determination, the Board has considered the 
veteran's testimony and contentions, which are considered 
credible insofar as he described his beliefs that an 
inservice injury caused a shoulder disability.  However, it 
has not been indicated that he possesses the requisite 
medical qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter  requiring knowledge of 
medical principles, such as causation or diagnosis).  The 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim. 

In the absence of competent evidence of a right shoulder 
disability, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Disability manifested by allergic reaction to penicillin 

Factual background

Service medical records show the veteran was hospitalized 
between September 2 and September 10 for an abscessed tooth.  
He was treated for 6 days with 300,000 units of penicillin 
daily.  He subsequently underwent extraction of the infected 
tooth.  These clinical records show the veteran had no 
complaints.  In October 1955 at separation no significant 
defects or diagnoses were noted.  On his report of medical 
history the veteran denied any reaction to serum, drug or 
medicine.  Clinical evaluation of the skin was normal.  

A post service VA general medical examination dated in July 
1996, shows the veteran's medical history was significant for 
hospitalization for an abscessed tooth in 1952.  There were 
no complaints regarding any disability relative to an 
allergic reaction to penicillin.  On examination the skin was 
generally clear.  

In a statement in support of claim, dated in April 2002, the 
veteran reported that he was hospitalized in September 1952 
and given 2,400,000 units of penicillin, which caused an 
allergic reaction of heat rash and pins and needles 
sensation.

VA outpatient treatment records dated from 1996 to 2002 
primarily show routine diabetic care and treatment for 
hypertension.  A clinical entry dated in August 2000 show the 
veteran received dental care for upper/jaw tooth pain.  It 
was noted that the veteran gave a history of allergy to 
penicillin.  The remaining records document the veteran's 
claim that he is allergic to penicillin.  However, there are 
no records in the claims file that indicate that the veteran 
has current disability from a reaction to penicillin.

During a RO hearing in April 2003, the veteran testified that 
he had an abscessed tooth in service and that penicillin was 
given to stop the swelling.  He testified that he was given 
an inordinate amount of penicillin, which caused an allergic 
reaction.  He testified that since that time whenever he 
becomes excited or too warm he breaks out in hives.  He 
testified that he does not take penicillin and therefore no 
longer has a problem with hives.  The veteran wears a medic 
alert bracelet, which notes his allergy to penicillin.  

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since July 1994, according 
to SSA criteria.  The primary diagnosis was diabetes mellitus 
and the secondary diagnosis was peripheral vascular disease.  
Medical records accompany the disability determination and 
consist of reports from both VA and non-VA medical sources.  

Analysis

The primary impediment to a grant of service connection for 
allergic reaction to penicillin is the absence of medical 
evidence of a diagnosis.  The Court has held that 
"disability" means "impairment in earning capacity" 
resulting from diseases or injuries incurred in active 
service and their residual conditions.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Service medical records show that in 1952 the veteran 
underwent extraction of an abscessed tooth.  He was treated 
daily with 300,000 units of penicillin during a six-day 
period.  Aside from a small amount of bleeding he had no 
other symptoms or complaints and was discharged on September 
10.  However, the clinical records do not indicate any 
complication from administration of penicillin.  In fact, 
service medical records do not document an adverse reaction 
to penicillin.

After a thorough review of the evidence in the claims file, 
there is no evidence documenting the veteran's assertion that 
he had a reaction to penicillin during his active military 
service, or any competent medical evidence indicating that he 
has current disability from a reaction to penicillin in 
service.  Although he maintains that he is allergic to 
penicillin, the allergy, if it exists, is not a current 
disability.  Acute allergic manifestations subsiding on the 
absence or removal of the allergen are generally to be 
regarded as acute disease, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2003).

To the extent that the veteran contends that he currently has 
a disability manifested by an allergic reaction to 
penicillin, it is now well established that as a layperson, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
his own opinion and his theories do not constitute competent 
medical evidence in support of his claim and thus carry no 
probative weight on the critical question in this matter of 
medical causation.  The Board notes that the overwhelming 
medical evidence of record indicates that the veteran does 
not currently have any sequelae from the penicillin 
administered during service.  As such there is no disability 
to service connect.

In this case, the evidence as a whole does not show that the 
veteran incurred a disease or injury in service due to a 
reaction to penicillin.  Nor is it shown that he has had 
continuous or chronic symptoms of a reaction to penicillin 
after his separation from service.  Finally, there is no 
showing that he has current disability from a reaction to 
penicillin.  Therefore, the veteran is not entitled to 
service connection for penicillin reaction.

In the absence of competent evidence of a current disability, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).

Back disability 

Factual Background

Service medical records show that in August 1954 the veteran 
was treated for complaints of pain between shoulder blades.  
There was no apparent swelling.  The diagnosis was possible 
muscle strain.  The next day the pain had improved but was 
still present occasionally.  At separation in October 1955, 
no significant defects or diagnoses were noted and clinical 
evaluation of the spine was normal.  

A post service VA examination dated in July 1996 was negative 
for complaints or findings related to the spine.  

In statement in support of claim, dated in April 2002, the 
veteran reported that he injured his back while fighting a 
forest fire during service.  He stated that he sought 
treatment after service but the records are unavailable.  

VA outpatient treatment records dated from 1996 to 2002 
primarily show routine diabetic care and treatment for 
hypertension.  Of some significance is an October 1999, which 
show the veteran, was treated for severe  back pain after 
fall from a chair, the previous month.  

During VA examination in August 2002, the veteran gave a 
history of low back problems for many years.  The examiner 
reviewed claims file, noting that service medical records did 
not contain any information relative to a back injury.  He 
did refer to the 1954 clinical note the veteran's history of 
muscle strain between the shoulder blades.  The examiner 
noted, however, that the veteran's current complaints were 
confined to the lower back with no complaints referable to 
shoulder or intrascapular area.  The diagnosis was probable 
discogenic disease of the lumbar spine and no evidence of 
residuals of intrascapular muscle strain.  The examination 
report does not, in any way, suggest that the back disability 
originated during the veteran's  military service.  

During a RO hearing in April 2003, the veteran testified that 
he hurt his back fighting a forest fire in service and was 
treated by a medic.  He testified that after service he 
received treatment from private physicians, but that those 
records are unavailable.  Additional evidence includes lay 
statements from individuals who have know the veteran for 
many years.  These statements provide an account of the 
veteran's history of back pain since the late 1950s.  

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since July 1994, according 
to SSA criteria.  The primary diagnosis was diabetes mellitus 
and the secondary diagnosis was peripheral vascular disease.  
Medical records accompany the disability determination and 
consist of reports from both VA and non-VA medical sources.  

Analysis

Service medical records fail to reveal any significant back 
injury other than muscle strain.  The episode of muscle 
strain was apparently acute and transitory in nature and 
resolved with treatment, as there are no subsequently dated 
medical records on file reflecting further complaints, 
evaluation or treatment during the remaining months of 
service.  Moreover, no pertinent complaints of findings were 
recorded at the time of separation from service.  As such, 
the veteran's service medical records do not affirmatively 
establish that a back disability had its onset during his 
military service.

The earliest notation in the medical records of a diagnosis 
of discogenic disease of the lumbar spine was in 2002.  This 
leaves a significant gap between service and the initial 
confirmation of the disability with no clinical support for 
acute or inferred manifestations or continued symptoms.  
Further, the veteran has not brought forth any competent 
evidence that would establish a nexus between his current 
symptoms and active military service and no examiner has 
attributed the veteran's current back disability to military 
service.  Rather, it is clear upon review of the record that 
the veteran suffered a significant post service injury to his 
back following his discharge from service.  Specifically, in 
1999, he injured his back in a fall from a chair.

Thus, the claims file does not contain a medical opinion, 
which relates the veteran's current back disability to 
service.  Although the veteran is competent to testify to the 
symptoms he has experienced since active service, he is not 
competent to testify to the fact that what he experienced in 
service and since service are the same related disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).  
Accordingly, his own, and others, opinions and theories do 
not constitute competent medical evidence in support of his 
claim and thus carry no probative weight on the critical 
question in this matter of medical causation.  Based on the 
foregoing, the Board must conclude that the evidence of 
record does not demonstrate a causal link or nexus between 
the veteran's back disability and his military service.  
Consequently, his claim for service connection for must be 
denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).



ORDER

1.  Entitlement to service connection for shoulder disability 
is denied.

2.  Entitlement to service connection for disability 
manifested by an allergic reaction to penicillin is denied.

3.  Entitlement to service connection for back disability is 
denied.





	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



